

Exhibit 10.5
PHH CORPORATION
2005 EQUITY AND INCENTIVE PLAN


NON-QUALIFIED STOCK OPTION
AWARD NOTICE


Accelerated Vesting Schedule Modification


On June 28, 2005, PHH Corporation (the “Company”) awarded you Non-Qualified
Stock Options. A portion of those Non-Qualified Stock Options would be subject
to accelerated vesting on June 28, 2006, June 28, 2007, June 28, 2008 and June
28, 2009, if the Company achieves certain targets for net income growth and
return on equity for each fiscal year ending immediately prior to such vesting
date. However, due to the changes in the Company’s business during fiscal year
2005, the Compensation Committee has modified the accelerated vesting targets
for 2005 as set forth below. This document constitutes part of and is subject to
the terms and provisions of the Award Notice, the PHH Corporation Non-Qualified
Stock Option Award Agreement (the “Agreement”), and the PHH Corporation 2005
Equity Incentive Plan (the “Plan”). The terms used but not defined in this
modification shall have the meanings set forth in the Award Notice, the
Agreement, or the Plan.
 
Optionee:
[Name]
 
[Address]
   
Social Security #:
[Social Security Number]
   
Grant Date:
June 28, 2005
   
Number of Shares: 
[__________]
   
Exercise Price:
$24.99



Expiration Date: The Options shall expire at 5:00 p.m. Eastern Time on the 10th
anniversary of the Grant Date, unless fully exercised or terminated earlier.


Performance Goals for Accelerated Vesting:


Modified Vesting Schedule:    Accelerated Vesting Date: June 28, 2006
25% of the Options shall become vested on June 28, 2006, if the Company achieves
100% of its target (Pre-Tax Income After Minority Interest, excluding spin-off
related expenses, equal to [***]) for the 2005 fiscal year.


Accelerated Vesting Date: June 28, 2007
25% of the Options shall become vested on June 28, 2007, if the Company achieves
100% of its target (Pre-Tax Income After Minority Interest, excluding certain
items that are one-time or unusual in nature as determined in the discretion of
the Compensation Committee) for the fiscal year ended immediately prior to June
28, 2007.


Accelerated Vesting Date: June 28, 2008
25% of the Options shall become vested on June 28, 2008, if the Company achieves
100% of its target (Pre-Tax Income After Minority Interest, excluding certain
items that are one-time or unusual in nature as determined in the discretion of
the Compensation Committee) for the fiscal year ended immediately prior to June
28, 2008.


Accelerated Vesting Date: June 28, 2009
25% of the Options shall become vested on June 28, 2009, if the Company achieves
100% of its target (Pre-Tax Income After Minority Interest, excluding certain
items that are one-time or unusual in nature as determined in the discretion of
the Compensation Committee) for the fiscal year ended immediately prior to June
28, 2009.


______________
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


--------------------------------------------------------------------------------



All of the terms and conditions of the Non-Qualified Stock Option Award Notice,
except those modified above, remain in full force and effect.


PHH CORPORATION




By:
Name:
Title:
Date: December____, 2005


RETAIN THIS MODIFICATION, YOUR NOTIFICATION, AND YOUR AWARD AGREEMENT WITH YOUR
IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD. 





--------------------------------------------------------------------------------